Order filed January 8, 2015




                                      In The

                     Fourteenth Court of Appeals
                            NO. 14-14-00948-CV
                     IN THE INTEREST OF T.M., A Child


                    On Appeal from the 306th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 13-CP-0062

                                     ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue (“parental termination
case”). Appellant’s brief was due January 5, 2015. No brief has been filed.

      We order appointed counsel Beth A. Klein to file a brief with the clerk of
this Court within 15 days of the date of this order. If Beth A. Klein does not timely
file the brief as ordered, the court will issue an order requiring her to appear at a
hearing to show cause why the brief record has not been timely filed and why she
should not be held in contempt of court for failing to file the brief as ordered.
Contempt of court is punishable by a fine and/or confinement in jail.

                                      PER CURIAM